Citation Nr: 1410486	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-39 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)  (West 2002).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Veteran claims entitlement to service connection for a disability (posttraumatic stress disorder (PTSD)) that is a distinctly different diagnosis than the one at issue in his prior claim (nervous condition).  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Because PTSD is currently diagnosed, the Board finds that the current appeal is a new claim, rather than an application to reopen the previous claim of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD based on two in-service stressful events, the drowning of a fellow serviceman while stationed at Fort Campbell and his being involved in a motor vehicle accident involving a deer.  The Board observes that the occurrence of these stressors has been corroborated.

Although the Veteran was diagnosed as having PTSD by a private examiner in October 2009, a review of the record shows that the Veteran has been diagnosed as having a host of other psychiatric disabilities and the diagnosis of his condition it is unclear.  As such, a remand for a VA psychiatric examination is necessary to adjudicate this appeal 

Accordingly, this case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  Provide the Veteran with an appropriate amount of time to submit this lay evidence. 

2.  After physically or electronically associating any pertinent outstanding treatment records with the claims file, schedule the Veteran for a VA examination to ascertain the nature and etiology of any present acquired psychiatric disability.  

The examiner is instructed to review the Veteran's written stressor statements and the October 2009 private opinion.  All psychiatric disorders found to be present must be identified.  A diagnosis of PTSD must be ruled in or excluded.  The examiner should also comment on the content of the Veteran's VA inpatient psychiatric treatment during the 1980s, the Veteran's reported in-service stressors, which have been corroborated, and the competent lay evidence of ongoing psychiatric symptoms since service.

All findings and conclusions should be set forth in a legible report.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

